 

PROMISSORY NOTE ("NOTE") - 10% SIMPLE INTEREST

 

 

$600012/3/2019

 

For VALUE RECENED, Pine Hills, Inc. ("Borrower") promises to pay to BST Partners
("Lender") the principal sum of $6000 with accrued simple interest at the rate
of 10% percent per annum on the balance. Toe said principal and accrued interest
shall be payable in lawful money of the United States of America on December 3,
2020. This Note may be prepaid in whole or in part at any time without premium
or penalty. The Borrower hereby waives any notice of the transfer of this Note
by the Lender or by any subsequent holder of this Note, agrees to remain bound
by the terms of this Note subsequent to any transfer, and agrees that the terms
of this Note may be fully enforced by any subsequent holder of this Note. All
terms and conditions of this Note shall be interpreted under the laws of the
state of California and venue shall be the state of California.

 

 

Pine Hills, Inc. - Borrower

 

/s/Heather Cassady

Chief Executive Officer

 

 

Accepted By:

BST Partners Inc.

/s/David Koos

David R. Koos Chairman & CEO

